UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-6428



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HARRY T. HANLEY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Elizabeth V. Hallanan,
Senior District Judge. (CR-91-66, CA-95-1052-1)


Submitted:   August 27, 1998             Decided:   September 10, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harry T. Hanley, Appellant Pro Se. John Castle Parr, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998)) and denying his motion

for reconsideration. We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Hanley, Nos. CR-

91-66; CA-95-1052-1 (S.D.W. Va. Mar. 14 & July 18, 1997). See Lindh

v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No.

96-6298). To the extent that Appellant raises the same claims as he

raised in a prior § 2255 motion, those claims are procedurally

defaulted. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2